
	

113 SRES 51 IS: Authorizing expenditures by the Committee on Commerce, Science, and Transportation.
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 51
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Rockefeller, from
			 the Committee on Commerce, Science, and
			 Transportation, reported the following original resolution;
			 which was referred to the Committee on
			 Rules and Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee
		  on Commerce, Science, and Transportation.
	
	
		1.General
			 authorityIn carrying out its
			 powers, duties, and functions under the Standing Rules of the Senate, in
			 accordance with its jurisdiction under rule XXV of the Standing Rules of the
			 Senate, including holding hearings, reporting such hearings, and making
			 investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing
			 Rules of the Senate, the Committee on Commerce, Science, and Transportation (in
			 this resolution referred to as the committee) is authorized from
			 March 1, 2013 through September 30, 2013, in its discretion to—
			(1)make expenditures from the contingent fund
			 of the Senate;
			(2)employ personnel; and
			(3)with the prior consent of the Government
			 department or agency concerned and the Committee on Rules and Administration,
			 use on a reimbursable or nonreimbursable basis the services of personnel of any
			 such department or agency.
			2.Expenses for
			 period ending September 30, 2013The expenses of the committee for the period
			 March 1, 2013 through September 30, 2013 under this resolution shall not exceed
			 $4,080,061, of which amount—
			(1)not to exceed $50,000 may be expended for
			 the procurement of the services of individual consultants, or organizations
			 thereof (as authorized by section 202(i) of the Legislative Reorganization Act
			 of 1946 (2 U.S.C. 72a(i))); and
			(2)not to exceed $50,000 may be expended for
			 the training of the professional staff of the committee (under procedures
			 specified by section 202(j) of that Act).
			3.Expenses and
			 agency contributions
			(a)Expenses of the
			 committee
				(1)In
			 generalExcept as provided in paragraph (2), expenses of the
			 committee under this resolution shall be paid from the contingent fund of the
			 Senate upon vouchers approved by the chairman of the committee.
				(2)Vouchers not
			 requiredVouchers shall not be required for—
					(A)the disbursement
			 of salaries of employees paid at an annual rate;
					(B)the payment of
			 telecommunications provided by the Office of the Sergeant at Arms and
			 Doorkeeper;
					(C)the payment of
			 stationery supplies purchased through the Keeper of the Stationery;
					(D)payments to the
			 Postmaster of the Senate;
					(E)the payment of
			 metered charges on copying equipment provided by the Office of the Sergeant at
			 Arms and Doorkeeper;
					(F)the payment of
			 Senate Recording and Photographic Services; or
					(G)the payment of
			 franked and mass mail costs by the Sergeant at Arms and Doorkeeper, United
			 States Senate.
					(b)Agency
			 contributionsThere are authorized such sums as may be necessary
			 for agency contributions related to the compensation of employees of the
			 committee from March 1, 2013 through September 30, 2013, to be paid from the
			 appropriations account for Expenses of Inquiries and
			 Investigations of the Senate.
			
